DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-21 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the database system of claim 2, the method of claim 9 and the non-transitory machine readable medium of claim 16 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 2: 2. A database system, comprising: a master database; a cache system; a memory; and one or more hardware processors coupled to the master database, the cache system, and the memory and configured to execute instructions to cause the database system to perform operations comprising: receiving a request from a client computing system, wherein the request comprises a database query that includes a routing request to the master database; determining, based at least on a configuration of the database query, that the database query can be routed to the cache system instead of the master database; and routing the database query to the cache system for execution based on the determining that the database query can be routed to the cache system. 
	The limitation receiving a request from a client computing system, wherein the request comprises a database query that includes a routing request to the master database, is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “receiving a request” in the context of this claim encompasses the user thinking of where (i.e. routing) to obtain information from. More specifically, and in connection with the disclosure in paragraph 47 of the published instant specification, “In one embodiment, client 110 is a client such as a user requesting data from the database system 330.”
The limitation determining, based at least on a configuration of the database query, that the database query can be routed to the cache system instead of the master database, as judgement or evaluation that the information can be obtained from a different location (i.e. cache system). 
The limitation routing the database query to the cache system for execution based on the determining that the database query can be routed to the cache system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of obtaining the data from the different location. With respect to independent claims 9 and 16, the limitation adjusting the routing request to be directed to the cache system for execution based on the determining that the database query can be routed to the cache system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of claims 9 and 16, this limitation encompasses the user changing his/her mind that the information should actually be obtained from the different location.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a database, a 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (as described in paragraphs 87-95 of the published instant specification), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a database, a cache system, a memory, one or more hardware processors, and client computing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).

	Dependent claims 3-8, 10-15, and 17-21 recite steps such as determining that there is an entry in the cache system for the database query based on bind variable parameters of the database query, determining that there is no entry corresponding to the database query in an invalidation table stored in the memory, determining that a version number of a result data of the cache system for the database query is greater than or equal to a version number of a result data of the master database, the cache system being a distributed cache system comprising a plurality of server devices, the configuration of the database query is a select-type configuration, route based on a hash of the database query, compressing and encrypting the database query, etc. When these steps are analyzed under Step 2A prong one, it is determined that these steps amount to additional mental activities and therefore fall within the “Mental Processes” grouping of abstract ideas and thus are part of the abstract idea itself. With respect to Step 2b prong two, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. When taken as an ordered combination, the ordered combination of the limitations of the dependent claims adds nothing that is not already present as when the elements are taken individually. There is no 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 requires accessing an invalidation table if there is no entry in the cache system. It is not clear why an invalidation table is being accessed for something that does not exist in the cache. An invalidation table serves to mark entries in a cache as stale, however, since it is already established that such an entry does not even exist in the cache, it would not be possible to access a corresponding entry in an invalidation table. Claim 21 includes similar subject matter and is therefore likewise rejected.
assigning the type to the database query however, independent claim 16 already establishes a type of the database query. It is not clear how or why the type is assigned to the database query after the database query already has a type. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al., Patent No.: US 9032017 B1, hereinafter Singh.

As per claim 2, Singh discloses A database system, comprising: 
a master database (col. 7, line 16); 
a cache system (col. 16, line 25, col. 18, lines 31-40; additionally, and/or alternatively, col. 3, lines 42-43, col. 4, line 5 disclose read-only servers which are only for storing (i.e. caching) data and not writing to data); 
(fig. 1, 18); and one or more hardware processors coupled to the master database, the cache system, and the memory  (fig.’s 18, 20) and configured to execute instructions to cause the database system to perform operations comprising: 
receiving a request from a client computing system, wherein the request comprises a database query that includes a routing request to the master database (col. 9, lines 5-10, 45-46); 
determining, based at least on a configuration of the database query, that the database query can be routed to the cache system instead of the master database (multiple examples of the claimed configuration and routing are disclosed in at least col. 10, line 51; col. 3, lines 14-16; col. 4, lines 8-12, 55-56; col. 7, lines 18-20; col. 16, lines 26, 51, 56; col. 17, line 20); and 
routing the database query to the cache system for execution based on the determining that the database query can be routed to the cache system (see mapping of previous limitation including at least at least col. 11, lines 27-39). 

As per claim 9, Singh discloses A method comprising: 
receiving a request from a client computing system, wherein the request comprises a database query that includes a routing request directed to a master database (col. 9, lines 5-10, 45-46); 
determining, based at least on a configuration of the database query, that the database query can be routed to a cache (multiple examples of the claimed configuration and routing are disclosed in at least col. 10, line 51; col. 3, lines 14-16; col. 4, lines 8-12, 55-56; col. 7, lines 18-20; col. 16, lines 26, 51, 56; col. 17, line 20); and 
adjusting the routing request to be directed to the cache system for execution based on the determining that the database query can be routed to the cache system (see mapping of previous limitation; note that at least col. 11, lines 27-39 disclose adjusting the routing request). 

As per claim 16, Singh discloses A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine (col. 25, lines 19-42) to perform operations comprising: 	
receiving a request from a client computing system, wherein the request comprises a database query that includes a routing request directed to a master database (col. 9, lines 5-10, 45-46);
 determining, based at least on a type of the database query, that the database query can be routed to a cache system instead of the master database (multiple examples of the claimed type and routing are disclosed in at least col. 10, lines 49-52; col. 3, lines 14-16; col. 4, lines 8-12, 55-56; col. 7, lines 18-20; col. 16, lines 26, 51, 56; col. 17, line 20); and 
adjusting the routing request to be directed to the cache system for execution based on the determining that the database (see mapping of previous limitation; note that at least col. 11, lines 27-39 disclose adjusting the routing request). 

As per claim 3, Singh discloses the database system of claim 2, wherein the database query comprises parameters, and wherein the operations further comprise: determining that there is an entry in the cache system for the database query based on the parameters of the database query (col. 7, lines 14-18; fig. 6 and corresponding description). 

As per claim 7, Singh discloses the database system of claim 2, wherein the cache system is a distributed cache system comprising a plurality of server devices (see rejection of claim 2 including at least col. 4, lines 53-56, col. 8, line 9, col. 9, lines 1-15, fig. 5). 

As per claim 8, Singh discloses the database system of claim 2, wherein the configuration of the database query is a select-type configuration (see rejection of determining limitation of claim 2 including at least col. 10, line 51, col. 11, line 2). 

As per claim 10, Singh discloses The method of claim 9, wherein the configuration of the database query is a select-type configuration (see at least col. 10, line 51, col. 11, line 2).

As per claim 11, Singh discloses The method of claim 9, wherein the configuration indicates the query does not require a modification to any data stored in the master database (see rejection of determining limitation of claim 2 and col. 10, last full paragraph where it is disclosed that a select operation does not modify the database). 

As per claim 12, Singh discloses the method of claim 9, wherein the database query includes parameters, and wherein the method further comprises identifying, based on the parameters, an entry in the cache system corresponding to the database query (col. 7, lines 14-18; fig. 6 and corresponding description).  

As per claim 13, Singh discloses the method of claim 9, further comprising determining, based on parameters of the database query, that there is no entry in the cache system corresponding to the database query (col. 16, lines 58-61; col. 20, lines 51-52). 

As per claim 17, Singh discloses the non-transitory machine-readable medium of claim 16, wherein the determining that the database query can be routed to the cache system instead of the master database is further based on a hash of the database query and a (see fig. 6 and corresponding support in the detailed description). 

As per claim 18, Singh discloses The non-transitory machine-readable medium of claim 16, wherein the operations further comprise: determining, based on a configuration of the database query, that the database query is to be cached (col. 10, line 51 and col. 11, lines 5-10; and/or col. 17, line 24); determining that the database query is not stored in the cache system (col. 11, lines 5-9); and in response to the determining that the database query is not stored in the cache system, storing the database query in the cache system (col. 11, line 48; col. 17, lines 9-31). 

As per claim 19, Singh discloses the non-transitory machine-readable medium of claim 18, wherein the operations further comprise compressing the database query prior to the storing the database query in the cache system (col. 17, lines 40-45 and col. 16, lines 33-34). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied above and further in view of Fan et al., US 20080195577 A1, hereinafter Fan.

As per claim 4, Singh discloses The database system of claim 3. Singh does not explicitly disclose, however in the related field of endeavor of query processing, Fan discloses wherein the parameters of the database query include bind variables (Fan, paragraph 3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fan’s teaching would have allowed Singh’s method to enable the query processor to cache a plan for a query template rather than for a query. As a result, frequently-submitted queries that differ only in the constants can avoid the cost of query optimization and avoid re-optimization for subsequent query invocations of identical query submissions. This results in a system that provides a user with relevant results in a more efficient manner.

Claim 5, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied above and further in view of Howard et al., US 20060271557 A1, hereinafter Howard.

As per claim 5, Singh discloses The database system of claim 2, wherein the determining that the database query can be routed to the cache system instead of the master database comprises Singh does not explicitly disclose, however in the related field of endeavor of query processing, Howard  determining that there is no entry corresponding to the database query in an invalidation table stored in the memory (Howard, paragraphs 44, 47, 58, 115-116). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Howard’s teaching would have allowed Singh’s method to ensure that the cached results are valid and have not been rendered stale by an update to them in the database. This would ensure that the content of the cache system is always accurate and up to date in a real time manner. This results in a system that is able to provide the most recent and up to date data at all times thereby arriving at a more reliable and efficient search system. 

As per claim 14, Singh discloses the method of claim 13, further comprising: in response to the determining that there is no entry in the cache system corresponding to the database query (col. 16, lines 58-61; col. 20, lines 51-52), Singh does not explicitly disclose, however in the related field of endeavor of query processing, Howard discloses accessing an invalidation table; and determining, based on the invalidation table and the parameters, that there is no entry corresponding to the database query in the invalidation table (Howard, paragraphs 44, 47, 58, 115-116). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Howard’s teaching would have allowed Singh’s method to ensure that the cached results are 

As per claim 21, Singh discloses The non-transitory machine-readable medium of claim 16, wherein the operations further comprise: determining, based on parameters of the database query, that there is no entry in the cache system corresponding to the database query (col. 16, lines 58-61; col. 20, lines 51-52); in response to the determining that there is no entry in the cache system corresponding to the database query (col. 16, lines 58-61; col. 20, lines 51-52), Singh does not explicitly disclose, however in the related field of endeavor of query processing, Howard discloses accessing an invalidation table; and determining, based on the invalidation table and the parameters, that there is no entry corresponding to the database query in the invalidation table (Howard, paragraphs 44, 47, 58, 115-116); and assigning the type to the database query based on the determining that there is no entry in the cache system corresponding to the database query and the determining that there is no entry corresponding to the database query in the invalidation table (see Singh as cited above; additionally and/or alternatively, Singh col. 17, line 40 discloses additional assigned types as claimed).
Howard’s teaching would have allowed Singh’s method to ensure that the cached results are valid and have not been rendered stale by an update to them in the database. This would ensure that the content of the cache system is always accurate and up to date in a real time manner.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied above and further in view of Thompson, US 20020087504 A1, hereinafter Thompson.

As per claim 6, Singh discloses The database system of claim 2, the determining that the database query can be routed to the cache system instead of the master database comprises Singh does not explicitly disclose, however in the related field of endeavor of data caching, Thompson discloses determining that a version number of a result data of the cache system for the database query is greater than or equal to a version number of a result data of the master database (Thompson, paragraph 24), wherein the result data of the cache system and the result data of the master database each correspond to the database query (Singh, see rejection of claim 2 including at least col. 3, lines 49-67). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Thompson’s teaching would have allowed Singh’s method to implement a timestamp based version numbering system for cached data and database data in order to ensure that the cached data is synchronized with its corresponding database data thereby ensuring all accesses to cached data are accesses to valid and accurate data as stored in the database. 

As per claim 15, Singh discloses the method of claim 13. Singh does not explicitly disclose, however in the related field of endeavor of data caching, Thompson discloses further comprising: determining that a version number of a result set in the cache system is greater than or equal to a version number of a result set in the master database (Thompson, paragraph 24), wherein the adjusting the routing request to be directed to the cache system for execution is further based on the determining that the version number of the result set in the cache system is greater than or equal to the version number of the result set in the master database (See rejection of adjusting limitation of claim 9 and Thompson, paragraph 24). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Thompson’s teaching would have allowed Singh’s method to implement a timestamp based version numbering system for cached data and database data in order to ensure that the cached data is synchronized with its corresponding database data thereby ensuring all accesses to cached data are accesses to valid and accurate data as stored in the database. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied above and further in view of Carter et al., Pub. No.: US 20070162965 A1, hereinafter Carter.

As per claim 20, Singh discloses the non-transitory machine-readable medium of claim 19. Singh does not explicitly disclose, however in the related field of endeavor of query processing and query encryption, Carter discloses wherein the operations further comprise encrypting the database query prior to the storing the database query in the cache system (Carter, abstract, paragraphs 4, 26, 31, 36).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Carter’s teaching would have allowed Singh’s method to encrypting queries and storing them in cache memories in order to store queries in a secure manner and to overcome network security and/or performance risks as per Carter, paragraph 14. This results in a system that provides a user with relevant results in a more efficient and more secure manner.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Pritchett et al.
SYSTEM AND METHOD FOR MANAGING NETWORK TRAFFIC ROUTING
US 20080027947 A1; see paragraphs 26, 27, 41 with respect to claims 1, 2, 9 and 16.


Faybishenko et al.
System and method for resolving distributed network search queries to information providers
US 20030050924 A1; see paragraphs 34-37 with respect to claims 1, 9 and 16.


Andersen et al.
QUERY ROUTING IN DISTRIBUTED DATABASE SYSTEM
US 20090157641 A1; see paragraphs 30-33, 55, 80-82 with respect to claims 1, 9 and 16.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154